                                                                                  E-FILED
                                                  Friday, 06 December, 2019 12:58:16 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

TERENCE MERRITT,                       )
                                       )
                Petitioner,            )
                                       )
     v.                                )     Case No. 18-cv-02305
                                       )
UNITED STATES OF AMERICA,              )
                                       )
                Respondent.            )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Petitioner Terence Merritt’s

Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (d/e 1). As explained

below, Petitioner is entitled to relief on his claim that his conviction

and 10-year sentence of imprisonment under 18 U.S.C. § 924(c) are

unconstitutional. Accordingly, Petitioner’s § 2255 motion is

GRANTED.

                           I. BACKGROUND

     On October 5, 2006, Petitioner and a co-defendant, Francisco

Antonio Villalobos, were charged in a two-count Indictment with

kidnapping, in violation of 18 U.S.C. § 1201, and using and

                              Page 1 of 10
carrying a firearm during a crime of violence, in violation of 18

U.S.C. §§ 924(c) and 2. United States v. Villalobos et al., Case No.

06-cr-20067 (hereinafter, Crim.), Indictment (d/e 7). The “crime of

violence” referenced in Count Two of the Indictment was the

kidnapping offense charged in Count One. Id. On December 14,

2006, Petitioner pleaded guilty on both counts.

     Petitioner’s guilty pleas were made pursuant to a written plea

agreement. See Crim., Plea Agreement (d/e 13). In the plea

agreement, Petitioner acknowledged that Villalobos had fired a gun

during the commission of the kidnapping offense. Id. ¶ 20.

Petitioner also waived his right to collaterally attack his sentences

or convictions. Id. ¶ 9. This waiver included any challenges to

Petitioner’s sentences or convictions through a motion brought

under 28 U.S.C. § 2255. Id.

     Prior to Petitioner’s sentencing hearing, the United States

Probation Office filed a Presentence Investigation Report (PSR).

Crim., PSR (d/e 21). With respect to Count One of the Indictment,

Petitioner’s statutory maximum term of imprisonment was life. Id.

¶ 66; see also 18 U.S.C. § 1201(a) (2006). Because a firearm was

discharged during the commission of the kidnapping offense,

                            Page 2 of 10
Petitioner was statutorily required to serve a 10-year sentence on

Count Two consecutive to the sentence imposed on Count One.

Crim., PSR, ¶ 67; see also 18 U.S.C. § 924(c)(1)(A)(iii) (2006).

     On March 30, 2007, Judge Michael P. McCuskey sentenced

Petitioner to 240 months’ imprisonment on Count One. See Crim.,

Judgment, (d/e 26), at 2. Judge McCuskey sentenced Petitioner to

120 months’ imprisonment on Count Two, to be served

consecutively to the term of imprisonment imposed on Count One.

Id. Petitioner was also sentenced to five years of supervised release

on each count, with the terms of supervised release to be served

concurrently. Id. at 3. Petitioner did not file an appeal.

     On November 27, 2018, Petitioner filed his Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

in Federal Custody.1 Petitioner claims that his conviction and

sentence for using and carrying a firearm during a crime of violence

is unconstitutional because kidnapping no longer qualifies as a



1Although Petitioner’s § 2255 motion was not received by the Clerk until
December 3, 2018, Petitioner indicates that the motion was placed in the
prison mailing system on November 27, 2018. See Motion (d/e 1), at 11. The
Houston mailbox rule applies to Petitioner’s motion. See Jones v. Bertrand,
171 F.3d 499, 502 (7th Cir. 1999). Therefore, the motion is deemed as having
been filed on November 27, 2018.

                               Page 3 of 10
crime of violence after the Supreme Court’s decision in Sessions v.

Dimaya, 138 S. Ct. 1204 (2018). See Motion (d/e 1), at 4.

     On June 24, 2019, the Supreme Court announced its decision

in United States v. Davis, 139 S. Ct. 2319 (2019). The Court held

that judges must use the categorical approach to determine if an

offense is a crime of violence under 18 U.S.C. § 924(c) and that

§ 924(c)’s residual clause is unconstitutionally vague. Petitioner

subsequently filed a motion to supplement his § 2255 motion with

argument based on Davis. The Court granted the motion.

     On December 2, 2019, the Government filed its Response to

the Petitioner’s Section 2255 Motion (d/e 8). The Government

concedes that kidnapping in violation of 18 U.S.C. § 1201 no longer

qualifies as a crime of violence with respect to 18 U.S.C. § 924(c),

that Petitioner’s claim that § 924(c)(3)(B) is unconstitutionally vague

presents a cognizable claim for relief under 28 U.S.C. § 2255, and

that Davis announced a new substantive rule that applies

retroactively to cases on collateral review. Response (d/e 8), ¶¶ 10-

12. In addition, the Government does not raise procedural default

or Petitioner’s collateral attack waiver in the plea agreement as

barring Petitioner’s relief pursuant to § 2255. Id. ¶¶ 10, 14.

                            Page 4 of 10
Rather, the Government agrees that Petitioner’s conviction and

sentence on Count Two of the Indictment should be vacated and

that Petitioner should be resentenced on his kidnapping offense.

Id. ¶ 15.

                             II. ANALYSIS

     A person convicted of a federal crime may move to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Relief

under § 2555 is an extraordinary remedy because a § 2255

petitioner has already had “an opportunity for full process.”

Almonacid v. United States, 476 F.3d 518, 521 (7th Cir. 2007).

Post-conviction relief under § 2255 is “appropriate for an error of

law that is jurisdictional, constitutional, or constitutes a

fundamental defect which inherently results in a complete

miscarriage of justice.” Harris v. United States, 366 F.3d 593, 594

(7th Cir. 2004) (internal quotation marks omitted).

     Petitioner argues that his conviction and sentence for using

and carrying a firearm during a crime of violence under 18 U.S.C.

§ 924(c) violate the Constitution because § 924(c)’s residual clause

is unconstitutionally vague. The Government’s decision not to

argue in its response that Petitioner’s claim is procedurally barred

                             Page 5 of 10
or barred by Petitioner’s collateral attack waiver operates as a

waiver of any argument that Petitioner is not entitled to relief due to

procedural default or the collateral attack waiver. See Buggs v.

United States, 153 F.3d 439, 444 (7th Cir. 1998) (holding that the

Government had waived the petitioner’s procedural default by not

arguing that the petitioner’s claim was procedurally defaulted);

United States v. Kieffer, 794 F.3d 850, 852 (7th Cir. 2015) (holding

that the Government had waived reliance on the defendant’s appeal

waiver in the parties’ plea agreement by submitting a brief that did

not address the appeal waiver). The Court, therefore, proceeds to

analyze the merits of Petitioner’s claim.

     A “crime of violence” under § 924(c) is defined as a felony

offense that:

     (A)   has as an element the use, attempted use, or
           threatened use of physical force against the person
           or property of another, or

     (B)   [ ] by its nature, involves a substantial risk that
           physical force against the person or property of
           another may be used in the course of committing
           the offense.

18 U.S.C. § 924(c)(3). Section 924(c)(3)(A) is referred to as the “force

clause,” and § 924(c)(3)(B) is referred to as the “residual clause.”



                             Page 6 of 10
See United States v. Jenkins, 849 F.3d 390, 392 (7th Cir. 2017),

reh’g denied (Apr. 20, 2017), cert. denied, 137 S. Ct. 2280 (2017),

and cert. granted, judgment vacated on other grounds, 138 S. Ct.

1980 (2018). As noted above, the Supreme Court recently held that

§ 924(c)’s residual clause is unconstitutionally vague. See Davis,

139 S. Ct. at 2336.

     Further, Davis applies retroactively on collateral

review. Generally, “new constitutional rules of criminal procedure

will not be applicable to those cases which have become final before

the new rules are announced.” Teague v. Lane, 489 U.S. 288, 310

(1989). However, new substantive rules generally apply

retroactively, as do new “‘watershed rules of criminal procedure,’”

which are procedural rules “implicating the fundamental fairness

and accuracy of the criminal proceeding.” Welch v. United States,

136 S. Ct. 1257, 1264 (2016) (internal citations omitted).

     Davis is undoubtedly a new rule as applied to Petitioner’s

case. See Teague, 489 U.S. at 301 (“[A] case announces a new rule

if the result was not dictated by precedent existing at the time the

defendant’s conviction became final.”). Moreover, Davis is a

substantive decision because it has “changed the substantive reach

                            Page 7 of 10
of [§ 924(c),] altering ‘the range of conduct or the class of persons

that the [statute] punishes.’” Welch, 136 S. Ct. at 1265 (citing

Schriro v. Summerlin, 542 U.S. 348, 351 (2004)). Accordingly, the

Court finds that Petitioner can attack the validity of his conviction

and sentence for using and carrying a firearm during a crime of

violence in a § 2255 motion relying on Davis.

      Because Davis invalidated § 924(c)’s residual clause,

Petitioner’s kidnapping offense would qualify as a crime of violence

under § 924(c) only if the offense satisfied § 924(c)’s force clause.

However, in 2017, the Seventh Circuit held that kidnapping under

18 U.S.C. § 1201(a) does not qualify as a crime of violence under

§ 924(c)’s force clause.2 Jenkins, 849 F.3d at 394.

      Given Davis and Jenkins, Petitioner’s conviction and sentence

for using and carrying a firearm during a crime of violence in

violation of 18 U.S.C § 924(c) are unconstitutional because

kidnapping in violation of 18 U.S.C. § 1201 is not a crime of



2 While this decision was vacated by the Supreme Court and remanded for
further consideration in light of Sessions v. Dimaya, the Seventh Circuit has
again entered judgment vacating Jenkins’ conviction in light of Davis, and its
holding that kidnapping under 18 U.S.C. § 1201(a) does not qualify as a crime
of violence under § 924(c)’s force clause remains valid. See United States v.
Jackson, 932 F.3d 556, 557 (7th Cir. 2019).

                                Page 8 of 10
violence under § 924(c). The Government agrees. Petitioner is

therefore entitled to relief under § 2255, and his conviction and

sentence for using and carrying a firearm during a crime of violence

in violation of 18 U.S.C § 924(c) must be vacated.

                         III. CONCLUSION

     For the reasons stated, Petitioner Terence Merritt’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

by a Person in Federal Custody (d/e 1) is GRANTED. Petitioner’s

conviction and sentence on Count Two of the Indictment in Case

No. 06-20067 for using and carrying a firearm during a crime of

violence in violation of 18 U.S.C § 924(c) are VACATED.

      As vacating Petitioner’s conviction and sentence on Count

Two may impact the applicable sentencing guidelines and the

appropriate sentence on Count One, a complete resentencing is

appropriate. See United States v. Mobley, 833 F.3d 797, 801 (7th

Cir. 2016) (noting that district courts can “reconfigure the

sentencing plan so as to satisfy the sentencing factors in 18 U.S.C.

§ 3553(a)” after a portion of a sentencing package is vacated)

(internal quotation marks omitted). Accordingly, a resentencing

hearing in Case No. 06-cr-20067 is hereby set for Thursday,

                            Page 9 of 10
January 30, 2020, at 3:00 p.m. in Courtroom I in Springfield,

Illinois, before United States District Judge Sue E. Myerscough.

Petitioner shall remain in the custody of the Bureau of Prisons

while awaiting his resentencing hearing.

     Petitioner’s Motion to Cite Additional Authority (d/e 9) is

DENIED as MOOT. This case is CLOSED.



ENTER: December 5, 2019


                                /s/ Sue E. Myerscough
                                SUE E. MYERSCOUGH
                                UNITED STATES DISTRICT JUDGE




                            Page 10 of 10
